Exhibit 10.8

 

AMENDMENT #1

 

TO THE $495,000 PROMISSORY NOTE DATED JANUARY 31, 2018

 

 

The parties agree that the $495,000 Convertible Promissory Note (the “Note”) by
and between BioLargo, Inc. (the “Borrower”) and Tangiers Global, LLC (the
“Lender”) is hereby amended as follows:

 

1.

Payment. The Lender shall make a payment to the Borrower $150,000 of
Consideration, plus $15,000 in an OID under the Note on or before March 4, 2019.

   

2.

Use of Proceeds. The Company covenants that it will within, three months of the
Effective Date of this Consideration, it shall use approximately $150,000 of the
proceeds in the manner set forth below (the “Use of Proceeds”): general working
capital.

   

3.

Independent Transactions. The Borrower understands and agrees that the Note sets
forth the terms for a series of independent transactions in which the Lender may
elect to make a payment of Consideration to the Borrower with each payment of
Consideration creating a separate obligation of the Borrower to the Lender with
the terms set forth in the Note. Accordingly, the Maturity Date of each payment
of Consideration, and the repayment terms for each payment of Consideration, are
as set forth in the Note.

   

4.

The Borrower confirms that it has not undertaken any capital raise, whether
through debt or equity, with any other party since the Effective Date of the
Note.

 

ALL OTHER TERMS AND CONDITIONS OF THE NOTE REMAIN IN FULL FORCE AND EFFECT.

 

Please indicate acceptance and approval of this amendment dated March 5, 2019 by
signing below:

 

/s/Dennis P. Calvert

 

/s/Justin Ederle

         

BioLargo, Inc.

 

Tangiers Global, LLC

         

By: Dennis P. Calvert

 

By: Justin Ederle

         

Its: President

 

Its: Managing Member

         

Date: March 5, 2019

 

Date: March 6, 2019

 

 

 

--------------------------------------------------------------------------------

 

 

DISBURSEMENT INSTRUCTIONS

 

 

TO:

Tangiers Global, LLC

 

 

FROM:

BioLargo, Inc.

      

 

DATE:

March 4, 2019

 

Pursuant to that certain Convertible Promissory Note between the parties listed
above and dated January 31, 2019, a disbursement of funds will take place in the
amount and manner described below:

 

Please disburse to:

 

Amount to disburse:

$150,000

Form of distribution

Wire

Name

BioLargo, Inc.

Address

 

 

 

 

Wire Instructions:

 

FBO: BioLargo, Inc.

Account #: 001549768543

ABA Routing #:026-00-9593

Bank of America, attention: Branch Manager

Address: 24211 Paseo De Valencia, Laguna Hills, CA 92653

Phone: 949-951-4076

 

 

TOTAL: $150,000

 

BioLargo, Inc.

 

 

By: _________________________________________     Dated: March 5, 2019

 

Name: Dennis P. Calvert

 

Its: President

 